BiscHonr, J.
The action was to recover upon the defendant’s agreement with the plaintiffs, as co-partners, to pay them one-half the commissions which he expected to realize if they would, secure a purchaser for certain real property which the owner, Talbot, had placed with the defendant for sale as a broker.
-. It was conceded upon the trial that the plaintiffs were employed for the purposes above stated, one Oollins having, in that behalf, acted as the agent of the defendant; that the defendant’s promise was to pay the plaintiffs, one-half of the commissions to be realized in the event of a sale; that the property was sold to Mandelbaum & Levine for $29,000; and that the defendant was paid $290 for commissions. The controversy was whether the plaintiffs’ efforts or- the defendant’s efforts were' the efficient or producing cause of the sale, in view of the fact that the defendant was the first to bring the property to the notice of the purchasers. In determining that controversy, adversely to the plaintiffs the -trial court was clearly in error.
The evidence for both sides was substantially in accord that -the agreement-with the plaintiffs was made either in December, 1894, or January, 1895; that the defendant had .theretofore offered the property to Mandelbaum & Levine at a price from $1,000 to $2;000 in excess of the-one actually accepted by the.' owner; that Mandelbaum & Levine had at the time declined to purchase the property, and that from thenceforth, and until the defendant’s representative, Oollins, was-informed by Morris Weinstein, one of the plaintiffs, that Mandelbaum & Levine had consented to purchase the property for $29,000, .no further negotiations had occurred between the defendant or Oollins and the purchasers. The defendant conceded that he did not, in person, conduct any such negotiations, and that whatever was. done in that regard was done by Oollins as his representative.' Oollins’ testimony does not contain even an allusion to anything claimed to have been done by him. to promote the sale of the property during the time above stated, except that about August 25 or 26, 1895,. he chanced to meet Weinstein, when he informed the latter that the owner would *615probably accept $29,000. Mandelbaum, with whom the former negotiations were had, stated that they had been dropped.
It was, furthermore, unchallenged that on or about August 26, 1895, after he was informed by Collins that the property could be purchased for $29,000, Weinstein called upon 'Mandelbaum & Levine and offered them the property at the price last stated, which they .decided to pay; that he thereupon communicated the fact of Mandelbaum & Levine’s acquiescence in the price asked to Collins, who, accompanied by Weinstein, at once proceeded to Mandelbaum & Levine’s office, and there effected the sale.
Upon the facts narrated above, the conclusion is irresistible that any prior negotiations with Mandelbaum & Levine on the part of the defendant, or his representative,. Collins, had come to an end; that the hope of the defendant, or his representative, Collins, to effect a sale to Mandelbaum & Levine, or of the latter to conclude a purchase, was abandoned; that the sale subsequently made was the issue solely of Weinstein’s efforts. That being so, the plaintiffs are not to be precluded of their just claim to compensation.
The question here to be determined is precisely the same as if the plaintiffs and the defendant were severally claiming the commissions from the owner. It would not, in such a case, avail the defendant that it was he who first-introduced the matter of the proposed sale to the purchasers, the test of the right to the commissions of the person claiming 'them being that the negotiations initiated by him were carried to a successful conclusion. Wylie v. Marine Bank, 61 N. Y. 415; Sibbald v. Bethlehem Iron Co., 83 id. 378; Briggs v. Bowe, 1 Abb. Ct. App. Dec. 189. Obviously, upon the facts before us, the defendant’s right to the commissions as against the owner is predicable only of the plaintiffs’ services which enured to his benefit by virtue of his agreement with them to divide the commissions.
No importance is attached by us to Collins’ testimony, that after he was informed by Weinstein that the latter had secured a purchaser at the price acceptable to the owner he stated to him that the defendant' would not abide by his agreement to divide the commissions should the purchaser prove to be a person to whom he (Collins) or the defendant had previously offered the- property for sale. The plaintiffs’ services had at that time been substantially performed. They had secured persons able and willing to purchase upon the terms prescribed by the owner, or the defendant, and them claim to the agreed compensation could not be defeated *616by the refusal to accept such persons as purchasers. .Noncompliance on the part of the plaintiffs with a condition, precedent to their right of recovery would not have, availed the, defendant upon proof that compliance was prevented by his act. Sibbald v. Bethlehem Iron Co., supra.
The judgment should- be reversed and a new trial ordered, with -costs to the appellants'to abide event. ' '
Daly, P. J., and McAdam, J., concur:
Judgment reversed and new trial ordered, with costs to appellants to abide event.